   Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 1 of 7 PageID #:1587




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 GABRIELLE WILLIAMS and TONYA                       Case No. 16 cv 04286
 O’DONOVAN, on behalf of themselves and
 all other persons similarly situated, known        Judge Kennelly
 and unknown,

                   Plaintiffs,

        v.

 TGI FRIDAYS, INC.,

                   Defendant.


             PLAINTIFFS’ UNOPPOSED MOTION FOR FINAL APPROVAL OF
                           CLASS ACTION SETTLEMENT

       Plaintiffs Gabrielle Williams and Tonya O’Donovan, through counsel, move this Court to

grant final approval of the Parties’ Joint Stipulation and Agreement to Settle Class Action Claims

(“Settlement Agreement”) reached in this matter. In support of this Motion, Plaintiffs

contemporaneously submit a Memorandum of Law in Support of their Unopposed Motion for

Final Approval of Class Action Settlement. Plaintiffs request that the Court enter the proposed

Order Granting Final Approval of Class Action Settlement, attached hereto as Attachment 1.

Defendant TGI Friday’s, Inc. does not oppose this motion.
   Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 2 of 7 PageID #:1588




                                                 Respectfully submitted,

Dated: July 3, 2019
                                                 /s/Sarah J. Arendt
                                                 One of Plaintiffs’ Attorneys

 Douglas M. Werman- dwerman@flsalaw.com
 Maureen A. Salas – msalas@flsalaw.com
 Sarah J. Arendt – sarendt@flsalaw.com
 Zachary C. Flowerree – zflowerree@flsalaw.com
 Werman Salas P.C.
 77 W. Washington Street, Suite 1402
 Chicago, IL 60602
 (312) 419-1008

Attorneys for Plaintiffs




                                           2
Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 3 of 7 PageID #:1589




    ATTACHMENT 1
   Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 4 of 7 PageID #:1590




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 GABRIELLE WILLIAMS and TONYA                         Case No. 16 cv 04286
 O’DONOVAN, on behalf of themselves and
 all other persons similarly situated, known          Judge Kennelly
 and unknown,

                    Plaintiffs,

        v.

 TGI FRIDAYS, INC.,

                    Defendant.


                       [PROPOSED] ORDER GRANTING FINAL
                     APPROVAL OF CLASS ACTION SETTLEMENT

       On July 11, 2019, the Court heard an unopposed motion for final approval of a class action

settlement by Plaintiff Tonya O’Donovan (“Class Representative”), on behalf of herself and a class

of all others similarly situated, and Plaintiff Gabrielle Williams. The Court has read and considered

the Unopposed Motion for Final Approval of Class Action Settlement, the supporting

memorandum of law, and other related materials submitted by the Class Representative, has heard

the parties’ presentation at the hearing on final approval, and is otherwise fully informed with

respect to the premises supporting final approval:

       NOW, THEREFORE, IT IS HEREBY ORDERED:

       1.      Unless otherwise defined herein, all terms used in this Order (the “Final Approval

Order”) will have the same meaning as defined in the Joint Stipulation and Agreement to Settle

Class Action Claims (the “Settlement Agreement”). The terms of the Settlement Agreement (ECF

No. 131-1) are hereby incorporated by reference into this Order.

       2.      This Court has jurisdiction over the subject matter of this Action and over all Parties
   Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 5 of 7 PageID #:1591




to this Action pursuant to 28 U.S.C. § 1332(d), including all members of the Settlement Class

preliminarily certified for settlement purposes only, by Order dated March 19, 2019 (ECF No.

134), and defined as follows:

            All former hourly employees of Defendant TGI Friday’s who worked in
            Illinois and whose final compensation at the time of their separation from
            employment with Defendant did not include vacation pay because of an
            error committed by the payroll provider Infosync.

All Class Members are identified on Exhibit A to the Settlement Agreement. ECF No. 131-1.

       3.       The Court finds that the Settlement Class defined above satisfies the requirements

of Fed. R. Civ. P. 23(a) and is maintainable under Rule 23(b)(3) for purposes of settlement of this

Action. The Court finally certifies the Settlement Class for purposes of settlement of this Action.

       4.       The Court finds that the Notice of Class Action Settlement provided to the Class

Members satisfied the requirements of Fed. R. Civ. P. 23(c)(2)(B) and 23(e)(1).

       5.       The Court hereby finally approves the Settlement Agreement and settlement of the

Illinois Wage Payment and Collection Act class action claims as fair, reasonable, and adequate.

The Court finds that the strength of the Class Representative’s and Class Members’ claims

weighed against the Defendant’s defenses and the complexity, length, and expense of trial and

potential appeals supports approval of the Settlement.

       6.       As identified in the Declaration of Due Diligence by Caroline P. Barazesh, filed on

July 3, 2019, the Court finds that no Class Member requested exclusion from the Settlement. Thus,

all Class Members are bound by the terms of the Settlement Agreement, are entitled to participate

in the monetary portion of the Settlement, and are bound by the terms of the release set forth in

Section III.3.i of the Settlement Agreement. In addition, the Class Representative is bound by the

terms of the general release of all claims set forth in Section III.3.ii of the Settlement Agreement.

       7.       The Gross Settlement Amount of $95,000, as set forth in the Settlement Agreement,


                                                  2
   Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 6 of 7 PageID #:1592




is a fair, reasonable and adequate settlement of the claims.

       8.      The Court approves the Service Award to Class Representative O’Donovan in the

amount of $1,500, as set forth in Section III.7.iii of the Settlement Agreement, to be paid for Ms.

O’Donovan’s service to the Class, including time spent answering written discovery, producing

documents, sitting for a deposition, and otherwise assisting Class Counsel with the prosecution of

the litigation on behalf of the Class Members.

       9.      The Court approves Class Counsel’s request for attorneys’ fees in the amount of

$33,000, as set forth in Section III.7.i of the Settlement Agreement.

       10.     The Court approves Class Counsel’s request for litigation expenses in the amount

of $7,500, as set forth in Section III.7.i of the Settlement Agreement.

       11.     The Settlement Administrator shall mail settlement checks to all Class Members no

later than fourteen (14) days after the “Effective Date,” as that term is defined in the Settlement

Agreement. Class Members shall have one hundred eighty (180) days after the date the Settlement

Administrator first mails the settlement checks to cash their settlement checks (the “Distribution

Period”), as set forth in Section III.9 of the Settlement Agreement. The Settlement Administrator

will deliver the settlement checks as specified in the Settlement Agreement and will forward any

returned checks to any forwarding address provided by the U.S. Postal Service, the Class Member,

or that is otherwise identified by Class Counsel or the Settlement Administrator during the

Distribution Period.

       12.     Any checks not cashed by the end of the Distribution Period will be void and the

funds from any such checks shall be distributed to the National Employment Law Project

(“NELP”), a 501(c)(3) organization, as a cy pres award. Any Class Member whose settlement

check is not cashed by the end of the Distribution Period will be deemed to have waived



                                                 3
   Case: 1:16-cv-04286 Document #: 138 Filed: 07/03/19 Page 7 of 7 PageID #:1593




irrevocably any right or claim to a payment from the Settlement Fund, but the Settlement shall

nonetheless be binding upon the Class Member, as set forth in Section III.9 of the Settlement

Agreement.

          13.   By consent of the parties, and without affecting the finality of this Order, this Court

hereby retains continuing jurisdiction over the implementation of this Settlement and to enforce

the terms of the Settlement Agreement.

          14.   The Court grants final approval of the Settlement and hereby dismisses this case

without prejudice, but with leave to reinstate on or before [215 days after entry of the Order]. If

the Action is not reinstated on or before [215 days after entry of the Order], the dismissal without

prejudice automatically shall convert to a dismissal with prejudice on [216 days after entry of the

Order.]

          15.   The Court grants final approval of the Settlement and all of its terms as set forth

within the Settlement Agreement.

IT IS SO ORDERED.



 DATED: ___________________                       _______________________________________
                                                  THE HONORABLE MATTHEW F. KENNELLY
                                                  United States District Judge




                                                  4
